 In the Matter OfPRESSED STEELCAR COMPANY,INC.andSTEELWORKERS ORGANIZINGCOMMITTEECaseNo. R-3740.-Decided May 16, 194.2Jurisdiction:railway car manufacturing industryInvestigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition because of prior certification of anotherunion; prior certification in effect more than a yearheldno bar to a presentdetermination of representatives; alleged automatic renewal of contractheldno bar- where petitioner notified, the Company of its claim to represent theCompany's employees before a 60-day notice of termination provision becameinoperative; election necessaryUnit Appropriate for Collective Bargaining:all production and maintenanceemployees at ,one of Company's plants, excluding supervisors, clerical andsalaried employees, gang leaders, inspectors, timekeepers, and watchmen;agreement as toThorp, Bostwick, Reed & Armstrong, byMr. C. M. Thorp, Jr.,ofPittsburgh, Pa., fdr the Company.Mr. Philip M. Curran,of Pittsburgh, Pa., for the S.- W. O. C.Mr. Joseph I. Winslow,of Pittsburgh, Pa., for the' C. F.W. U.Mr. Robert E. Tillman,of counsel'to the Board. - -DECISIONANDDIRECTION OF ELECTION -,STATEMENT OF THE CASEUpon petition duly filed by Steel Workers Organizing Committee,herein called the S. W. O. C., alleging that a question affecting com-merce had arisen concerning the representation of employees ofPressed Steel Car Company, Inc., McKees Rocks, Pennsylvania, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Henry Shore,Trial Examiner.Said hearing was held at Pittsburgh, Pennsylvania,on April 20, 1942.The Company, the S. W. O. C., and Car andFoundry Workers Union, Inc., herein called the C. F. W. U., ap-peared, participated, and were afforded full opportunity to be heard,41 N. L.R B., No. 2.6 PRESSED STEEL CAR COMPANY, INC.7to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings, made at thehearing, are free from prejudicial errors and are hereby affirmed.On April 29, 1942, the S. W. O. C., and on May 4, 1942, the, Companyand the C. F. W. U., respectively, filed briefs, which the Boardhas considered.Upon the entire record in the case, the Board makes the following:FINDINGS of FACT1.THE BUSINESS OF THE COMPANYPressed SteelCar Company,Inc., a Pennsylvania corporation, isengaged in the business of manufacturing and assembling railwaypassenger cars, freight cars, mine cars and equipment,shell forgings,and armor plate.The Companyhas a number of subsidiaries locatedin the United States and foreign countries.It owns and operatesa plant in Hegewisch,Illinois,and one in McKees Rocks, Pennsyl-vania.Only thelatter plant is involvedin thisproceeding.During1941 the Companypurchased for use at its McKees Rocks plant rawmaterials of a value in excess of $22,000,000,of which approximately50 percent was purchasedfromsources outside Pennsylvania.Duringthe same period,net salesof the Companyat itsMcKees Rocksplant were in excess of $22,000,000,of which over 80 percent representsthe value of products shipped to points outside Pennsylvania.The Company admits that in its operations at its McKees Rocksplant, it is engaged in commerce within the meaning of the NationalLabor Relations Act.H. THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee is a labor organizationaffiliated with the Congress of Industrial Organizations. It admitsto membership employees of the Company.Car and Foundry Workers Union, Inc., incorporated in the Com-monwealth of Pennsylvania, is an unaffiliated labor organization. Itadmits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 3, 1941, the S. W. O. C. filed a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of the Company.After a hearing on Sep-tember 29 and 30, 1941, upon this petition, the Board issued a de- 8DECISIONSOF NATIONAL LABOR RELATIONS BOARDcision and order dated October 31, 1941,1 dismissing the petitionon the ground that in view of the existence of a valid contract be-tween the Company and the C. F. W. U., covering the employeesin the unit petitioned for, no question concerning. representation ex-isted.By letter dated January 26, 1942, the S. W. O. C., stating thatit represented a majority of the Company's employees, again re-quested the latter to bargain with it.The Company rejected thisrequest because the C. F. W. U. previously had been certified bythe Board as collective bargaining agent of the Company's employees.The record discloses that the C. F. W. U. was certified by the Boardon February 23, 1940.2Obviously, this prior certification, havingbeen in effect for over a year, is no bar to a present determinationof representatives.3The C. F. W. U. and the Company again plead the existence ofthe contract, between them, as renewed, as a bar to such a determina-tion.The contract in question was executed by thepartiestheretoon February 25, 1941. It contains a provision to the effect that thecontract is to remain in force from April 1, 1941, to March 31,1942, inclusive, and shall continue in force from year to year there-after, unless either party gives written notice "at least sixty (60)days before the said expiration date, of its desire to terminate."The C. ;F. W. U. contends that the contract, was automatically re-newed on January 31, 1942; at which time the 60-day notice pro-vision became inoperative; that the S. W. O. C.'s petition, havingbeen ,filed on, February 4, 1942, was thus filed 4, days after the re-newal, of the contract; and that, therefore, the contract is a bar.This contention is without merit.Written notice was mailed to theCompany by the S. W. O. C., regarding its claimto represent amajority of the Company's, employees, more-than 60 days-before-thedate for renewal of the contract. This notice was received by the Com-pany on January 28, 1942, 3 days before the 60-day notice provisionbecame inoperative.Under these circumstances automaticrenewal' of.the contract would not operate as a bar to a present determination ofrepresentatives.'S1Matter ofPressed Steel Car Company,Inc.andSteelWorkers Organizing Committee,Local Union1844, 36 N. L. R. B. '560.2Matter of Pressed Steel Car Company,Inc.andSteelWorkers Organizing Committee,20 N.L.R B 700:3 SeeMatter of LaPlant-Choate Manufacturing Co., Inc.andUnited Farm EquipmentWorkers -Organizing Committee,Local 116, affiliated withwith.the C. 1.0., 29 N. L. R. B.40; and'cases cited therein.-'k See'Matter..of InternationalHarvester Company TractorWorks;and-ChicagoDieSinkers Local No 100 of the International Die Sinkers Conference,36 N. L. R. B. 520;.Matter of Mitchell'Battery CompanyandUnited Electrical,Radio and Machine Workersof America,Loeali,#1140, of kliatedwith the C.1.0 , 35.N. ^L. R B;198-,Matter ofVincent Steel Process CompanyandInternational Union, United Automobile Workers of PRESSED STEEL CAR COMPANY, INC.9A statement of the Acting Regional Director, introduced in evi-dence at the hearing, indicates that the S.W. O. C. represents asubstantial number of employees in the unit hereinafter found ap-propriate.6We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the Company at itsMcKees Rocks plant, excluding supervisors, clerical and salaried em-ployees, gang leaders, inspectors, timekeepers, and watchmen, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.6V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection, subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pressed SteelCar Company, Inc., McKees Rocks, Pennsylvania, an election bysecret ballot shall be conducted as early as possible, but not laterAmerica, C.I.0, 32N. L. R B 991;Matter of Utica Knitting Company and TextileWorkers Federal Labor Union #21500,A. F. of L.,23 N. L. R B, 55;Matter of ColonsFibre Company,Inc,andCohoesKnitGoodsWorkers Union No. 21514, A. F. of L.,9 N L R. B, 6586The Acting Regional Director stated that the S. W. 0 C. submitted 1368 application-for-membership cards to him;that 2 were dated in January and 7 in February 1942,1119 were dated in 1941,17 were dated simply 1940,and 223 were undated ; that 1327cards bore apparently genuine original signatures;and that 1326 of these bore namesof persons whose names appeared on the Company'spay roll of February 8, 1942,which listed 2726 employees in the appropriate unitThe C F. W. U. relies upon its contract with the Company to establish its interestin this proceeding6 This is the same unit previously certified as appropriate by the Board.See footnote 2,supra. 10DECISIONS`OF NATIONALLABOR RELATIONS BOARDthan thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director for theSixth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all employees of the Compaliy in ,the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Directionof Election, including employees who did not work during such pay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidoff, but excluding employees who' have since quit or been dischargedfor cause, to determine whether they desire to be represented bySteelWorkers Organizing Committee or by Car and Found`r'y Work-ersUnion, Inc., for the purposes of collective bargaining, or byneither.MR. GERARD D. REILLYtook no part in the consideration of theabove Decision and Direction of Election.